                                Case 1:19-cv-03420-LGS Document 46 Filed 08/14/19 Page 1 of 3

                                NEWMAN MYERS KREINES GROSS HARRIS, P.C.
IAN KEVIN MYERS                                                  A'rr(.)RNEYS AT LAW                   ABILMIAM A, FRIEDMAN
CHARLES W, KREINES                                                                                      lANINE SILVER
OLIVIA M.GIU)SS
L\N 1', HARRIS
CI [y\RLES DEWEY C(.)LE, jR''
                                                        40 WALL STREET                                 'I'lMOTHY B, PARLIN-
                                                                                                       ADRII'.NNE YARON
                                                                                                       LUIS<.;,SABILL(.)N'


STEPHEN N, SHAPIRO
                                                      NEW YORK, NY 10005                               MICHAEL WINTER
                                                                                                       PATRICK M, CARUANA'
OfC
                                                          (212) 619^4350                               SHAHIN Y. iNUSHHADIAN
                                                                                                       DOUGLAS A. iNLVLLETI"

RICI-LUID L NEWMAN (l<;21-2()()6)                      FAX: (212) 619-3622                             ERIK E. I-L\RRIS
                                                                                                       CHRISTOPHER P, MYERS'
y\BRAHAM S. ALTHEIM (1954-2(105)
                                                            www. nmkgh .com
                                                                                                          ALSO ADMITFED IN N(
                                                                                                          yU.SO ADMITmC IN Nj, DC & TX
                                                    NEWI\t/VN   MYUllS   IC^INES GROSS HARRIS
                                              A PARTNERSHIP PRACTICING IN NEW JERSEY AFFILIATED WITH
                                                     NEWr\i/\N MYERS KREINES GROSS ITAIUUS, P.C,




                                                                August 14, 2019


                VIA CM/ECF

                The Honorable Lorna G. Schofield
                United States District Court for the
                  Southern District of New York
                500 Pearl Street, Room 640
                New York, New York 10007

                                    Re:   Kiss v. Clinton Green North, LLC, et al.
                                          Docket No. 17 Civ. 10029 (LGS)
                                          Clinton Green v. Merchants Mutual Ins. Co., et al.
                                          Docket No. 19 Civ. 3420 (LGS)
                                          Newman Myers Ref. No.: NABV 22303

                Dear Judge Schofield:

                              We represent Defendants/Third-Party Plaintiffs Clinton Green North, LLC,
                Dermot Clinton Green, LLC, and AvalonBay Communities, Inc. in the matter bearing Index No.
                17 Civ. 10029 ("the Underlying Lawsuit") and Plaintiffs Clinton Green North, LLC, Dermot
                Clinton Green, LLC, and AvalonBay Communities, Inc. in the matter bearing Index No. 19 Civ.
                3420 ("the Coverage Action").

                                Per the Court's request during the August          telephonic Case Management
                Conference, we polled counsel in the Underlying Lawsuit and the Coverage Action to ascertain
                their respective positions as to the merits of consolidating the DJ Coverage Action with the
                Underlying Lawsuit. I have heard from all counsel who unanimously concur that the two actions
                should not be consolidated. The bases for this position are three-fold. First, the Underlying
                Lawsuit sounds in tort and fact discovery has been completed. Second, the Coverage Action
                sounds in contract and fact discovery is in its infancy. Third, but most importantly, since the
                Underlying Lawsuit will be presented to a jury should it go to trial (unlike the Coverage Action,
                which will be heard by the Court), combining the two cases would result in a jury learning of the
                insurance coverage for the defendants in the Underlying Lawsuit, which would be improper and
                prejudicial to defendants.
          Case 1:19-cv-03420-LGS Document 46 Filed 08/14/19 Page 2 of 3
NEWMAN MYERS KJIEINES GROSS HARRIS, P.C.
The Honorable Lorna G. Schofield
Page 2



                As we suggested to the Court in the August        call, should it agree that the
Underlying Lawsuit and the Coverage Action should not be consolidated, we respectfully submit
that there is no need for counsel for defendants in the Coverage Action to appear at the August
29"^ Conference with the Coui1, which will be used to discuss expert discovery scheduling and
address the Court's questions regarding Judy Painting's and Z & Z's Pre-Motion Letters in the
Underlying Lawsuit.


                                    Respectfully submitted,

                                    NEWMAN MYERS KREI^^ GROSS HARRIS, RC.




                                    Timothy B. Parlin '

TBP:lj

cc:

VIA CM/ECF

Counsel in the Underlying Action:

Holly Ostrov Ronai, Esq.
Timothy Lavin, Esq.
Attorneys for Plaintiff
Ronai & Ronai, LLP
34 Adee Street
Port Chester, New York 10573

Brendan B. Gilmartin, Esq.
Attorneys for Defendant/ Third-Paity Defendant Judy Painting Coip.
Wood Smith Henning & Berman LLP
685 Third Avenue
New York, New York 10017

Joseph A. Ruta, Esq.
Attorneys for Third-Party Defendant Z & Z Services, Inc.
Ruta, Soulios & Stratis LLP
211 East43''' Street
24"^ Floor
New York, NY 10017
           Case 1:19-cv-03420-LGS Document 46 Filed 08/14/19 Page 3 of 3
NEWMAN MYERS ICREINES GROSS HARRIS, P.C.
The Honorable Lorna G. Schofielcl
Page 3



Counsel in the Coverage Action:

Joshua Zimring, Esq.
Counsel for Merchants Mutual Ins. Co.
Lester Schwab Katz & Dwyer, LLP
100 Wall Street, New York, NY 10005
jzimrmg@lskdnylaw.com

Thomas J, Luz, Esq.
Counsel for Judy Painting Corp.
KLG Luz & Greenberg LLP
211 East 43'^ Street, 24"^ Floor
New York, New York 10017
tluz@,karalaw.com
